232 F.2d 889
Carl CLOSE, Appellant,v.UNITED STATES of America, Appellee.
No. 7171.
United States Court of Appeals Fourth Circuit.
Argued April 9, 1956.Decided April 11, 1956.Writ of Certiorari Denied June 11, 1956.See 76 S. Ct. 1056.

Carl Close, pro se, on brief.
William F. Mosner, Asst. U.S. Atty., Baltimore, Md.  (George Cochran Doub, U.S. Atty., Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and PAUL, District judge.
PER CURIAM.


1
This is an appeal from an order denying a motion for vacation of sentence made under 28 U.S.C. 2255.  The motion and appeal are entirely without merit for reasons adequately stated in the opinion of the judge below, U.S. v. Bernett, D.C., 140 F. Supp. 373.


2
Affirmed.